     Case: 1:18-cv-02787 Document #: 33 Filed: 11/20/18 Page 1 of 1 PageID #:80




30743.00B900

                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

ROSA MARIA DeLaTORRE,                          )
                                               )
                 Plaintiff,                    )
                                               )
v.                                             )       Case No. 2018 CV 2787
                                               )
TARGET CORPORATION, a foreign                  )       Judge Ellis
Corporation                                    )
                                               )
                 Defendant.                    )


                       AMENDED STIPULATION TO DISMISS ACTION

         The Plaintiff, Rosa Maria DeLaTorre, by and through her attorneys Edward J. Murphy

and Lipe Lyons Murphy Nahrstadt & Pontikis Ltd, with the agreement of the Defendant, Target

Corporation, and the stipulation of its counsel, Robert M. Burke and Johnson & Bell, Ltd.,

pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii) does hereby voluntarily dismiss

this action, without prejudice. Pursuant to 735 ILCS 5/13-217, Plaintiff may re-file this action

within one year from the date of the filing of this stipulation.


So stipulated,


/s/ Edward J. Murphy                                                 /s/ Robert M. Burke
Lipe Lyons Murphy Nahrstadt & Pontikis Ltd.                          Johnson & Bell Ltd
Attorneys for Plaintiff                                              Attorneys for Defendant



Edward J. Murphy – ejm@lipelyons.com
LIPE LYONS MURPHY NAHRSTADT & PONTIKIS LTD.
Attorneys for Plaintiff
230 West Monroe Street, Suite 2260
Chicago, Illinois 60606-4703
312-448-6230


{00273748}
